DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17112972, filed 12/4/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “…. do not overlap with each”.
	Claim 11 is an incomplete claim sentence. There is no “period” at the end of claim sentence. 
	Because claim language is incomplete, it is unclear what claim scope is. 
	Further, claim is unclear what does it mean for “do not overlap with each”.
	It is unclear what is claim scope for claim interpretation. 
	Therefore, claim boundary is unclear. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10 of U.S. Patent 11409391. 
17/854684  Instant Application
US Patent 11409391 
1. A touch display device comprising: 
a substrate comprising an active area and a non-active area having a corner area, a bending area and a resistance adjustment area disposed in at least a portion of the non-active area except for the bending area and the corner area; 
a light-emitting element disposed on the substrate; 
a encapsulation unit disposed on the light-emitting element, and including a plurality of inorganic encapsulation layers and an organic encapsulation layer interposed therebetween; 
a touch sensor including a plurality of touch-driving lines disposed in a first direction and a plurality of touch-sensing lines disposed in a second direction above the encapsulation unit; and 
a plurality of routing lines comprising first, second and third routing lines connected to each of the plurality of touch-driving lines and the plurality of touch-sensing lines, 







wherein the first, second and third routing lines have different shapes from each other in the non-active area, 

wherein the first, second and third routing lines disposed in a resistance adjustment area have different numbers of routing contact holes, respectively, and the first routing line has a length shorter than the second routing line that has a length shorter than the third routing line, 

wherein the third routing line has the number of routing contact holes less than the first and second routing lines in the resistance adjustment area, 
wherein each of the plurality of routing lines disposed in the resistance adjustment area comprises a upper conductive layer and a lower conductive layer connected to each other through the routing contact holes, and 
wherein each of the plurality of routing lines comprise single-line regions in which the upper conductive layer and the lower conductive layer do not overlap with each other.

1. A touch display device comprising:
a substrate comprising an active area and a non-active area having a corner area, a bending area and a resistance adjustment area between the bending area and the corner area;


a light-emitting element disposed on the substrate;





a touch sensor including a plurality of touch-driving lines disposed in a first direction and a plurality of touch-sensing lines disposed in a second direction above the light-emitting element;
a plurality of routing lines comprising first, second and third routing lines connected to each of the plurality of touch-driving lines and the plurality of touch-sensing lines; and

a plurality of display signal links intersecting the first, second and third routing lines in the non-active area and electrically connected to the light-emitting element,
wherein the first, second and third routing lines and the display signal links have different shapes from each other in the non-active area,
wherein the first, second and third routing lines disposed in a resistance adjustment area have different numbers of routing contact holes and the first routing line has a length shorter than the second routing line that has a length shorter than the third routing line,

wherein the third routing to line has the number of routing contact holes less than the first and-second routing lines in the resistance adjustment area,
wherein the plurality of routing lines disposed in the resistance adjustment area comprise upper conductive layers and lower conductive layers connected to each other through the routing contact holes, and
wherein the plurality of routing lines comprise single-line regions in which the upper conductive layers and the lower conductive layers do not overlap with each other between the routing contact holes.


11. A touch display device comprising: 
a substrate comprising an active area and a non-active area; 
a light-emitting element disposed on the substrate; 
a encapsulation unit disposed on the light-emitting element, including a plurality of inorganic encapsulation layers and an organic encapsulation layer interposed therebetween; 
a touch sensor including a plurality of touch-driving lines disposed in a first direction and a plurality of touch-sensing lines disposed in a second direction above the light-emitting element; 
a plurality of routing lines comprising first, second and third routing lines connected to each of the plurality of touch-driving lines and the plurality of touch-sensing lines; and 
a plurality of display signal links in the non-active area and electrically connected to the light-emitting element, wherein the display signal links and the plurality of routing lines have a straight line shape in a corner area of the non-active area, and the display signal links have a straight line shape and the plurality of routing lines have zigzag patterns in a resistance adjustment area of the non-active area adjacent to the corner area,
 
wherein the plurality of routing lines disposed in the resistance adjustment area have different numbers of routing contact holes and the first routing line has a length shorter than the second routing line that has a length shorter than the third routing line, 
wherein the third routing line has the number of routing contact holes smaller than the first and second routing lines in the resistance adjustment area, 
wherein the plurality of routing lines disposed in the resistance adjustment area comprise upper conductive layers and lower conductive layers connected to each other through the routing contact holes, and 
wherein the plurality of routing lines comprise single-line regions in which the upper conductive layers and the lower conductive layers do not overlap with each


10. A touch display device comprising:

a substrate comprising an active area and a non-active area;
a light-emitting element disposed on the substrate;





a touch sensor including a plurality of touch-driving lines disposed in a first direction and a plurality of touch-sensing lines disposed in a second direction above the light-emitting element;
a plurality of routing lines comprising first, second and third routing lines connected to each of the plurality of touch-driving lines and the plurality of touch-sensing lines; and
a plurality of display signal links intersecting the plurality of routing lines in the non-active area and electrically connected to the light-emitting element,
wherein the display signal links and the plurality of routing lines have a straight line shape in a corner area of the non-active area, and the display signal links have a straight line shape and the plurality of routing lines have zigzag patterns in a resistance adjustment area adjacent to the corner area,
wherein the plurality of routing lines disposed in the resistance adjustment area have different numbers of routing contact holes and the first routing line has a length shorter than the second routing line that has a length shorter than the third routing line,
wherein the third routing line has the number of routing contact holes smaller than the first and second routing lines in the resistance adjustment area,
wherein the plurality of routing lines disposed in the resistance adjustment area comprise upper conductive layers and lower conductive layers connected to each other through the routing contact holes, and
wherein the plurality of routing lines comprise single-line regions in which the upper conductive layers and the lower conductive layers do not overlap with each other between the routing contact holes.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the patented claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), broad claims in the instant application are rejected as obvious double patenting over narrow claims of the patent application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bang et al. (U.S. Patent Publication 20210149524 A1) discloses DP-OLED on Fig. 4.  
Jin et al. (U.S. Patent Publication 20200110497 A1) discloses second electrical line connected to LED on [0024].
US 20180033831 A1 discloses display device with routing lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693